                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 1 of 6 Page ID #:1



                                       1   F. EDIE MERMELSTEIN, SBN.: 248941
                                           FEM LAW GROUP
                                       2   18811 Huntington Street, Suite 240
                                       3   Huntington Beach, California 92648
                                           Telephone:   (714) 596-0137
                                       4   Facsimile:   (714) 841-8810

                                       5   Attorneys for PLAINTIFF,
                                           Toni Basil (aka Antonia Basilotta)
                                       6

                                       7

                                       8                               UNITED STATES DISTRICT COURT

                                       9                              CENTRAL DISTRICT OF CALIFORNIA

                                      10

                                      11   TONI BASIL aka Antonia Basilotta                     CASE NO: 2:20-cv-4273
                                      12
18811 Huntington Street, Suite 240




                                                  Plaintiff,                                    COMPLAINT FOR COPYRIGHT
  Huntington Beach, CA 92648




                                      13   v.                                                   INFRINGEMENT
      FEM LAW GROUP




                                      14   AMC NETWORK ENTERTAINMENT, LLC.                      DEMAND FOR JURY TRIAL
                                           and DOES 1-50,
                                      15

                                      16          Defendants.

                                      17

                                      18
                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                      19
                                                  Plaintiff TONI BASIL aka Antonia Basilotta ("Basil" or "Plaintiff") brings this action
                                      20
                                           against AMC Network Entertainment, LLC ("AMC" or "Defendant"), for injunctive relief,
                                      21
                                           damages and statutory attorney fees under the copyright laws of the United States.
                                      22
                                                                                SUMMARY OF THE CASE
                                      23
                                                  1.      Plaintiff brings this action seeking to put an immediate stop to, and to obtain
                                      24
                                           redress for, Defendant’s deliberate and decisive infringement of the copyright in Plaintiff's sound
                                      25
                                           recording entitled Mickey used in a promotional trailer for AMC’s Preacher television series.
                                      26
                                           //
                                      27
                                           //
                                      28

                                                                                            1
                                                                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 2 of 6 Page ID #:2



                                       1
                                                                               JURISDICTION AND VENUE
                                       2
                                                   2.      This is a civil action seeking damages and injunctive relief for copyright
                                       3
                                           infringement under the Copyright Act of the United States, 17 U.S.C. § 101, et seq.
                                       4
                                                   3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
                                       5
                                           1331, and such jurisdiction is exclusive of state courts pursuant to 28 U.S.C. § 1338, in that this
                                       6
                                           action arises under the U.S. Copyright Act of 1976, as amended, 17 U.S.C. § 101 et seq.
                                       7
                                                   4.      This Court has personal jurisdiction over Defendant because, among other things,
                                       8
                                           Defendant is doing business in the State of California and in this judicial district, the acts of
                                       9
                                           infringement complained of herein occurred in the State of California and in this judicial district,
                                      10
                                           and Defendant has caused injury to Plaintiff and his intellectual property within the State of
                                      11
                                           California and in this judicial district.
                                      12
18811 Huntington Street, Suite 240




                                                   5.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) & (3) as well as 28
  Huntington Beach, CA 92648




                                      13
      FEM LAW GROUP




                                           U.S.C. § 1391(c) in that the unlawful acts alleged below were intentional and were conceived,
                                      14
                                           carried out, or made effective by defendants, and caused harm to Plaintiff, within this District.
                                      15
                                                                                         PARTIES
                                      16
                                                   6.      Plaintiff is a citizen of the State of California, County of Los Angeles. Basil is a
                                      17
                                           multi-talented director, song writer, author, filmmaker, actress, television personality, creator,
                                      18
                                           recording artist and choreographer credited with the iconic sound recording Mickey, which has
                                      19
                                           been exploited and unlawfully licensed throughout the world over the last three plus decades.
                                      20
                                                   7.      Defendant AMC is a New York limited liability company registered as a foreign
                                      21
                                           LLC with the California Secretary of State. The agent for service of process in California is
                                      22
                                           Corporation Service Company which will do business in California as CSC-Lawyers
                                      23
                                           Incorporating Service. Defendant and/or its affiliates maintain offices in Santa Monica,
                                      24
                                           California. Defendant promotes and distributes network entertainment in the Central District of
                                      25
                                           California, other locations throughout the United States, as well as through the Internet.
                                      26
                                           //
                                      27
                                           //
                                      28

                                                                                              2
                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 3 of 6 Page ID #:3



                                       1

                                       2                                 GENERAL FACTUAL ALLEGATIONS
                                       3           8.      Plaintiff is the sole author of the sound recording Mickey and reverted the US

                                       4   Copyright in the sound recording through a termination of the grant by properly noticing the entity

                                       5   claiming to own the US Copyright. Plaintiff owns 100% of the United States copyright for the

                                       6   sound recording of Mickey effective on June 11, 2016. Stillwater Limited brought suit against

                                       7   Plaintiff in USDC Central District Case No. 2:16-cv-1895-SK. On February 5, 2020, after a bench

                                       8   trial, the Court found:
                                                            In March 2013, Basil served a notice of termination under 17
                                       9                    U.S.C. § 203(a) for the DSRs and MSRs to reclaim the copyrights in
                                                            those sound recordings that she had transferred between 1979 and
                                      10                    1982 to Radialchoice, Stillwater’s predecessor-in-interest. As
                                                            pertinent here, § 203(a) provides that an author’s grant of copyright
                                      11
                                                            in her work to another may be terminated 35 years after the grant or
                                      12                    first publication of the copyrighted work, whichever ends earlier,
18811 Huntington Street, Suite 240




                                                            upon the service and filing of a proper notice. And § 203(b) provides
  Huntington Beach, CA 92648




                                      13                    that, on the effective date of termination under that notice, “all rights
      FEM LAW GROUP




                                                            under th[e Copyright Act] that were covered by the terminated
                                      14                    grants revert to the author[.]” The effective date of termination here
                                                            is June 11, 2016, and no one besides Basil has filed a notice under §
                                      15                    203(a) claiming reversion of the copyrights in [Mickey].
                                      16           9.      On March 25, 2013, Basil recorded a notice of termination to the sound recording

                                      17   of Mickey effective June 11, 2016, at the United States Copyright Office (Volume 3616,

                                      18   Document 30.) Stillwater Limited was properly and timely served with the notice of termination.

                                      19   In addition, Sony Music Entertainment was also properly and timely served with the notice of

                                      20   termination as well as numerous other persons and entities. Therefore the effective date of

                                      21   reversion for the U.S. Copyright in the sound recording of Mickey is June 11, 2016,

                                      22           10.     On or about May 4, 2017, a film/TV music supervisor on behalf Defendant

                                      23   contacted Clive Solomon, a principal from Stillwater Limited with an urgent request and Most

                                      24   Favored Nations offer to use Plaintiff’s master recording, Mickey for the promotional trailer for

                                      25   the second season of AMC’s original TV show Preacher.

                                      26           11.     Defendant fast tracked the promotional trailer utilizing Mickey, without verifying

                                      27   ownership or checking the copyright registration with the US Copyright office which had the

                                      28   termination and effective reversion date of the US Copyright to the sound recording of Mickey as

                                                                                               3
                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 4 of 6 Page ID #:4



                                       1
                                           June 11, 2016.
                                       2
                                                   12.      On or about May 16, 2017, Plaintiff was informed that a new trailer was playing for
                                       3
                                           the second season of AMC’s Preacher using Plaintiff’s US Copyrighted sound recording Mickey.
                                       4
                                           Plaintiff immediately sent Defendant a cease and desist letter as soon as Plaintiff was made aware
                                       5
                                           of the airing of the promotional trailer for Season 2 of the AMC TV show Preacher.
                                       6
                                                   13.      Despite the cease and desist letter, on or about June 21, 2017, after Defendant had
                                       7
                                           full knowledge of Plaintiff’s Copyright termination under Section 203 of the Copyright Act for the
                                       8
                                           US Copyright in the sound recording of Mickey, Defendant executed an agreement with Stillwater
                                       9
                                           Limited, granting the rights in Mickey for the promotional trailer for Season 2 of the AMC TV
                                      10
                                           show Preacher. Defendant then paid a foreign entity other than Stillwater for the purported
                                      11
                                           licensing of Mickey. Through Defendant's conduct alleged herein, including Defendant's public
                                      12
18811 Huntington Street, Suite 240




                                           display and use in a promotional trailer of the Copyrighted Work without Plaintiff's permission,
  Huntington Beach, CA 92648




                                      13
      FEM LAW GROUP




                                           Defendant has directly infringed Plaintiff's exclusive rights in the U.S. Copyrighted Work in
                                      14
                                           violation of Section 501 of the Copyright Act, 17 U.S.C. § 501.
                                      15
                                                   14.      In February 2017, Mickey was used in a national ad campaign for a licensing fee of
                                      16
                                           $75,000.00 for four seconds use of the sound recording. Here, an $18,000.00 licensing fee is
                                      17
                                           believed to have been paid to Stillwater Limited, who Defendant knew or should have known did
                                      18
                                           not own the US Copyright of the sound recording of Mickey.
                                      19
                                                   15.      As of June 26, 2019, the promotional trailer for Season 2 of the AMC TV show
                                      20
                                           Preacher continued to generate views on the Internet. As of the filing of this lawsuit, the trailer
                                      21
                                           can still be viewed at https://screencrush.com/preacher-season-2-trailer-saint-of-killers/ .
                                      22
                                                   16.      Plaintiff is entitled to injunctive relief and redress for Defendant’s willful,
                                      23
                                           intentional and purposeful use and exploitation of the infringed sound recording Mickey for its
                                      24
                                           own financial benefit with full knowledge that such use constituted infringement and was in
                                      25
                                           disregard of Plaintiff’s rights.
                                      26

                                      27

                                      28

                                                                                                4
                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 5 of 6 Page ID #:5



                                       1
                                                                                          COUNT I
                                       2
                                                                             COPYRIGHT INFRINGEMENT
                                       3
                                                                                 (17 U.S.C. §§ 106 and 501)
                                       4
                                                                              (By Plaintiff Against Defendant)
                                       5
                                                  17.      Plaintiff repeats and re-alleges each and every allegation in paragraphs 1 through
                                       6
                                           16 above as if fully set forth herein.
                                       7
                                                  18.      Through its conduct alleged herein, Defendant has infringed Plaintiff's copyright in
                                       8
                                           Mickey in violation of Sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.
                                       9
                                                  19.      Defendant’s acts of infringement are willful, intentional, and purposeful, in
                                      10
                                           disregard of and with indifference to Plaintiff's rights.
                                      11
                                                  20.      As a direct and proximate result of said infringement by Defendant, Plaintiff is
                                      12
18811 Huntington Street, Suite 240




                                           entitled to damages in an amount to be proven at trial.
  Huntington Beach, CA 92648




                                      13
      FEM LAW GROUP




                                                  21.      Plaintiff is also entitled to Defendant’s profits attributable to the infringement,
                                      14
                                           pursuant to 17 U.S.C. § 504(b), including an accounting of and a constructive trust with respect to
                                      15
                                           such profits.
                                      16
                                                  22.      Plaintiff is further entitled to their attorney's fees and full costs pursuant to 17
                                      17
                                           U.S.C. § 505 and otherwise according to law.
                                      18
                                                  23.      As a direct and proximate result of the foregoing acts and conduct, Plaintiff has
                                      19
                                           sustained and will continue to sustain substantial, immediate, and irreparable injury, for which
                                      20
                                           there is no adequate remedy at law. Plaintiff is informed and believes and on that basis alleges that
                                      21
                                           unless enjoined and restrained by this Court, Defendant will continue to infringe Plaintiff's rights
                                      22
                                           in Mickey. Plaintiff is entitled to preliminary and permanent injunctive relief to restrain and enjoin
                                      23
                                           Defendant’s continuing infringing conduct.
                                      24
                                                                                    PRAYER FOR RELIEF
                                      25
                                                  WHEREFORE, based on the foregoing, Plaintiff respectfully prays for judgment against
                                      26
                                           Defendants, and each of them, jointly and severally, as follows:
                                      27
                                                  1.       For damages in such amount as may be found or as otherwise permitted by law.
                                      28

                                                                                               5
                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                     Case 2:20-cv-04273-MWF-AFM Document 1 Filed 05/11/20 Page 6 of 6 Page ID #:6



                                       1
                                                  2.      For an accounting of, and the imposition of constructive trust with respect to,
                                       2
                                           Defendants' profits attributable to their infringements of Plaintiff’s U.S. copyright in Mickey.
                                       3
                                                  3.      For a preliminary and permanent injunction prohibiting Defendants, and their
                                       4
                                           respective agents, servants, employees, officers, successors, licensees, and assigns, and all persons
                                       5
                                           acting in concert or participation with each or any of them, from continuing to infringe Plaintiff's
                                       6
                                           U.S. copyright in the sound recording of Mickey.
                                       7
                                                  4.      For costs and attorney's fees, to the extent permitted by law;
                                       8
                                                  5.      For prejudgment interest according to law; and
                                       9
                                                  6.      For such other and further equitable and legal relief as this Court may deem
                                      10
                                           necessary, just and proper.
                                      11

                                      12   Dated: May 11, 2020                            FEM LAW GROUP
18811 Huntington Street, Suite 240
  Huntington Beach, CA 92648




                                      13
      FEM LAW GROUP




                                                                                  BY:     ______/s/______________
                                      14                                                  F. Edie Mermelstein
                                                                                          Attorneys for Plaintiff
                                      15                                                  Antonia Basilotta (p/k/a Toni Basil)

                                      16
                                                                             DEMAND FOR JURY TRIAL
                                      17
                                                  Plaintiff hereby requests a jury trial in this matter.
                                      18

                                      19   Dated: May 11, 2020                            FEM LAW GROUP

                                      20                                          BY:     ______/s/______________
                                                                                          F. Edie Mermelstein
                                      21                                                  Attorneys for Plaintiff
                                                                                          Antonia Basilotta (p/k/a Toni Basil)
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                                              6
                                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
